The judgment of the court was pronounced by
Rost, J.
This case does not differ in principle from the case of Ledoux et al. v. Anderson et al., lately determined, ante p. 558. It’ involves a claim for the proceeds of the cotton shipped by J. A. Cotton to the defendants, from the-plantation of the plaintiffs in West Feliciana, under the circumstances mentioned in the former case. The defendants resist the claim on the following groundsThat before the 3d August, 1844, Joseph A. Cotton, as executor of his father, and for himself,, was indebted to them in the sum of $7,804 43, for moneys paid and advanced to him, for supplies furnished to his plantation, and expenses paid by them- for said plantation, on account of Cotton and-*587his father, at their special.instance and request; that, in September, 1844,'they received from the said Cotton eighty-tliree bales of cotton, upon which they have a privilege for the balance due them, and for.their supplies and advances; that said cotton was made, grown, and saved, by the slaves and laborers of said J. A. Cotton. There was a judgment in their favor in the first instance, and the plaintiffs appealed.
In the case already cited, we held that Cotton.could be,considered in no other light than as agent of the plaintiffs, in preparing the crop for market and shipping it; the cotton and the land upon whieh it grew, having become the property of the plaintiffs by virtue of their, purchase, on the 3d of August, 1844; and their subsequent agreement with Joseph A. Cotton, if-any took place, not having been executed by him.
The point is made in this case, that there is no evidence of the purchase in the record, save the sheriff’s.deed, .which is.alleged not to be sufficient. This is not a petitory action, and the question of title is merely incidental. The fact of the purchase appears to have been conceded throughout the proceedings; and the answer of the witness, Sterling, .to a question propounded .by the defendants themselves, positively .establishes it.
The only claim which the defendants have on the proceeds-of the cotton sold by them, arises .from the privilege given them by the act of 1841, .for supplies furnished to the plantation during the year 1844. The manner in which their account is made out does .not enable us to ascertain the extent, of .their claim.; and as this appears to he a hard case for them, we will give them an opportunity to adduce further evidence in relation to it.
The judgment is therefore reversed, and the case remanded for further proceedings, in conformity with the opinion of the court; the defendants and appellees paying the .costs of this appeaL